Mr. Justice Fisher
delivered tbe opinion of the court.
The defendant in error brought an action of covenant in the circuit court of Pontotoc county, upon a covenant entered into by the plaintiff in error, warranting a certain slave to be sound in body and mind. The jury found a verdict for the plaintiff in the action. The defendant made a motion for a new trial, which was overruled by the court, whereupon the counsel for the defendant took a bill of exceptions, setting out the evidence and the instructions of the court to the jury.
The. verdict, according to well established principles, was certainly supported by the testimony. It is true, that under the circumstances of the case, a verdict for a smaller sum would have been more in accordance with the principles of justice. But this was a question for the jury to decide, and as they violated no rule of law in assessing the plaintiff’s damages, the verdict must be sustained.
The instructions asked by both parties were given to the jury. No exception appears to have been taken, either at the time, or in the motion for a new trial, to the charges. Indeed none could have been taken, as, in our opinion, the law was correctly announced by the instructions.
Judgment affirmed.